Citation Nr: 1012690	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-30 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal 
condition, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry. Esq.


ATTORNEY FOR THE BOARD

D. Rogers, Law Clerk





INTRODUCTION

The Veteran served on active duty from July 1969 to March 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

For the reasons stated below, this appeal is REMANDED to the 
RO.  VA will notify the appellant if further action is 
required.


REMAND

After full review, the Board observes that further 
development is required in order to fully and fairly 
adjudicate the Veteran's claims for entitlement to service 
connection for PTSD and entitlement to service connection 
for a gastrointestinal condition to include as secondary to 
PTSD.

The Veteran contends that he has experienced numerous 
traumatic events while in service causing him to experience 
symptoms of PTSD which consequently have lead to his 
inability to achieve and maintain employment and healthy 
relationships.  Specifically, the Veteran claims that during 
service he volunteered to teach at a local school in 
Vietnam.  While teaching there, his life, as well as the 
lives of his students and their families, was threatened by 
the Viet Cong.  Many years after service, the Veteran 
learned that all of his students were later killed by the 
Viet Cong for their participation in his class.  In 
addition, the Veteran claims to have flow on "Firefly" 
missions, during which the helicopter he was flying in came 
under fire from the enemy.  The Veteran also stated that on 
many occasions, the location where he was on duty came under 
rocket attack.  Due to these experiences, the Veteran has 
felt extreme guilt, and experienced frequent flashbacks and 
nightmares which have caused significant difficulties for 
him in the areas of his professional life and personal 
relationships.  The Veteran further maintains that while he 
did not initially draw the conclusion that his professional 
and personal relationship struggles were due to his 
experiences in Vietnam, due to years of therapy, he now 
realizes that they are very much intertwined.  

The Veteran further contends that he has gastrointestinal 
conditions of GERD, acid reflux, hiatal hernia, and polyps 
of the colon as revealed by colonoscopies in 1999 and 2002. 
He claims that he has been experiencing acid reflux and has 
been self-treating his condition because he did not realize 
that the condition could be related to his diagnosis of 
PTSD.

The Board notes that neither the Veteran's service entrance 
nor separation examination contains any notes relating to 
PTSD or any gastrointestinal conditions.  

In a June 1997 letter from the Veteran's private physician 
to the Disability Reconsideration Branch, the physician 
stated that the Veteran began seeking treatment for 
recurrent major depression and panic disorder with 
agoraphobia fourteen years prior. The physician opined that 
such conditions would prohibit the 
Veteran from maintaining employment in the coming year.

Furthermore, in a July 2002 letter from the same physician 
to the Retirement Operations Center, the physician stated 
that within the last year the Veteran had been experiencing 
a lot of anxieties and "chasing dreams" that he hadn't had 
since he was in Vietnam.  In addition, he reported that the 
Veteran had been experiencing significant marital problems.

In addition, private medical records from April 2006 through 
March 2007 indicate that the Veteran was participating in 
psychotherapy with a licensed clinical social worker (LCSW) 
who opined that the Veteran was experiencing symptoms of 
PTSD which had a tremendous effect on his marriage.  In a 
June 2006 letter, the LCSW concluded that based on his 
clinical history as well as his subjective symptoms, the 
Veteran meets the criteria for PTSD.

Also, a June 2007 letter from the Veteran's private medical 
doctor states that it is his professional opinion with 
reasonable degree of medical certainty that the Veteran 
suffers from PTSD and recurrent episodes of depression and 
anxieties due to his traumatic experience in Vietnam, and 
because of that, is permanently unable to hold a job and be 
gainfully employed.  

A VA medical note entered May 2007 states that the Veteran 
met the criteria for major depressive disorder as well as 
anxiety disorder; however, the Veteran did not meet the 
criteria for PTSD although he was experiencing symptoms of 
PTSD.  The note recommended individual and group treatment 
at the PTSD Clinic.  

Significantly, the Board notes that the only medical 
evidence of record indicating a current gastrointestinal 
condition is a medical history provided by the Veteran in a 
January 2007 note from a VA primary managed care visit.  The 
note states that the Veteran received colonoscopies in 1990 
and 2000 which indicated polyps of the colon.  Additionally, 
a VA examination note from February 2008 indicates that the 
Veteran had a planned follow up with regards to polyps of 
the colon.  The note further indicates that the Veteran has 
a good appetite, no indigestion, no change in bowel 
movements, no diarrhea, constipation, or bloody stools.

In May of 2007, a letter from the U.S. Army & Joint Services 
Records Research Center (JSSRC) indicates that the incidents 
described by the Veteran and the information provided by him 
are insufficient to verify his in-service stressors.  The 
Board notes, however, that in correspondence from the 
Veteran dated October 2008, the Veteran describes two 
specific incidents while staying at his place of duty.  The 
Veteran indicated that on many occasions, the base came 
under rocket attack.  These are incidents that, with more 
and specific information, may be verifiable by JSRRC.  

In light of the above, in order to fully and fairly 
adjudicate the Veteran's claims, further development of the 
record is now needed, as well as a VA examination with 
medical opinion to address whether the Veteran has a current 
gastrointestinal condition, and if so, whether its onset 
began while in service, or is otherwise related to service, 
and in the alternative, whether any gastrointestinal 
condition present was caused by the Veteran's psychological 
condition or aggravated by it.
In addition, all relevant ongoing medical records should 
also be obtained, to include VA treatment records.  38 
U.S.C.A. § 5103(a) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611(1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

		
1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for the disabilities on 
appeal.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  Appropriate efforts must be made 
to obtain all available VA treatment 
records.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2. The Veteran should be contacted and 
asked to specifically state when his place 
of duty was attacked by rockets during the 
two incidents described in his October 
2008 letter, so as to narrow the window 
down to a three-month segment of time.  

3. The RO/AMC should attempt to verify 
through official sources the Veteran's 
claimed stressor of his place of duty 
being attacked by rockets as described in 
his October 2008 statement.

4. If, and only if, an in-service stressor 
is verified, the veteran should be 
scheduled for a VA examination by a 
psychiatrist in order to determine the 
nature and etiology of all current 
psychiatric pathology. All necessary tests 
and studies should be accomplished, and 
clinical manifestations should be reported 
in detail. An opinion should be provided 
regarding the likelihood that the veteran 
has PTSD stemming from the verified 
inservice stressor or any other chronic 
psychiatric disorder related to his period 
of military service. The claims folder 
should be provided to the examiner for 
review in conjunction with the 
examination.  Reasons and bases for all 
conclusions should be noted.

5.  If, and only if, the above development 
establishes that the Veteran has a 
psychiatric condition that had its onset 
in service or is otherwise related to 
service, schedule the Veteran for a VA 
gastrointestinal examination by a 
qualified medical provider.  The claims 
file must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted and the 
results should be reported in detail.  A 
rationale for all opinions expressed 
should be provided.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is at least 
as likely as not (50 percent probability 
or greater) that any current 
gastrointestinal condition had its onset 
in service or is otherwise related to 
service.

In the alternative, the examiner also 
should opine as to whether it is at least 
as likely as not (50 percent probability 
or greater) that any current 
gastrointestinal condition was caused or 
aggravated by such psychiatric disorder. 

6. After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
any benefit sought on appeal remains 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
